 
 
Single Trigger

NORTHERN OIL AND GAS, INC.
2013 INCENTIVE PLAN


Restricted Stock Award Agreement




Northern Oil and Gas, Inc. (the “Company”), pursuant to its 2013 Incentive Plan
(the “Plan”), hereby grants an award of Restricted Stock to you, the Participant
named below.  The terms and conditions of this Restricted Stock Award are set
forth in this Restricted Stock Award Agreement (the “Agreement”), consisting of
this cover page and the Terms and Conditions on the following pages, and in the
Plan document, a copy of which has been provided to you.  To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.


 
Name of Participant:  **[_______________________]
 
 
Number of Shares of Restricted Stock:   **[_______]
 
 
Grant Date:  __________, 20__
 
Vesting Schedule:
 
Scheduled Vesting Dates
 
 
 
 
Number of Restricted Shares that Vest
 
 
 





By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Award; provided, however, that to the extent any term
of the Agreement is inconsistent with the terms of any then-effective written
employment or severance agreement between you and the Company or any Affiliate,
such written employment or severance agreement shall govern (so long as not in
violation of the Plan).


PARTICIPANT:                                                                NORTHERN
OIL AND GAS, INC.


 
_____________________________     By:______________________________________
                         Title:___________________________________



 
1

--------------------------------------------------------------------------------

 

Northern Oil and Gas, Inc.
2013 Incentive Plan
Restricted Stock Award Agreement


Terms and Conditions


1.
Grant of Restricted Stock.  The Company hereby grants to you, as of the Grant
Date specified on the cover page of this Agreement and subject to the terms and
conditions in this Agreement and the Plan, an Award of the number of Shares of
Restricted Stock specified on the cover page of this Agreement.  Unless and
until these Shares vest as provided in Section 4 below, they are subject to the
restrictions specified in Section 3 of this Agreement and are referred to as
“Restricted Shares.”



2.
Delivery of Restricted Shares.  As soon as practicable after the Grant Date, the
Company will issue one or more certificates for, or cause its transfer agent to
maintain a book entry account reflecting the issuance of, the Restricted Shares
in your name.  The Secretary of the Company, or the Company's transfer agent,
will hold the certificate(s) for the Restricted Shares, or cause such Restricted
Shares to be maintained as restricted shares in a book entry account, until the
Restricted Shares either vest as provided in Section 4 or are forfeited as
provided in Section 6.  Any certificate(s) issued for Restricted Shares will
bear the legend specified in Section 9, and any book entry accounts that reflect
the issuance of such Restricted Shares will be accompanied by comparable stop
transfer instructions.  Your right to receive this Restricted Stock Award is
conditioned upon your execution and delivery to the Company of all stock powers
or other instruments of assignment that may be necessary to permit transfer to
the Company of all or a portion of the Restricted Shares if such Restricted
Shares are forfeited in whole or in part.



3.           Applicable Restrictions.


(a)           Beginning on the Grant Date, you shall have all rights and
privileges of a stockholder of the Company with respect to the Restricted Shares
except as follows (the “Restrictions”):


 
(i)
dividends and other distributions declared and paid with respect to the
Restricted Shares before they vest shall be subject to Section 3(c);



 
(ii)
none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered, subjected to a levy or attachment or disposed of before
they vest other than a transfer upon your death in accordance with your will, by
the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan; and



 
(iii)
all or a portion of the Restricted Shares may be forfeited in accordance with
Section 6.



(b)           Any attempt to transfer or dispose of any Restricted Shares in a
manner contrary to the Restrictions shall be void and of no effect.
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           You will be entitled to receive regular cash dividends with
respect to outstanding Restricted Shares, but any other dividends or
distributions payable or distributable with respect to outstanding Restricted
Shares, including any Shares or other property or securities distributable as
the result of any equity restructuring or other change in corporate
capitalization described in Section 12(a) of the Plan, shall be retained and
held by the Company subject to the same Restrictions, vesting conditions and
other terms of this Agreement to which the underlying Restricted Shares are
subject.  At the time the underlying Restricted Shares vest, the Company shall
deliver to you (without interest) the portion of such retained dividends and
distributions that relate to the Shares that have vested.


4.
Vesting of Restricted Shares.

 
(a)   Scheduled Vesting.  If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Restricted
Shares will vest in the number(s) and on the date(s) specified in the Vesting
Schedule on the cover page of this Agreement.
 
(b)   Accelerated Vesting.  Notwithstanding Section 4(a), the Restricted Shares
will vest in full upon the earlier to occur of (i) the termination of your
Service because of your death or Disability, or (ii) a Change in Control that
occurs while you continue to be a Service Provider.


5.
Release of Unrestricted Shares.  Upon the vesting of Restricted Shares and the
corresponding lapse of the Restrictions, and after the Company has determined
that all conditions to the release of unrestricted Shares, including Section 8
of this Agreement, have been satisfied, it shall release to you the unrestricted
Shares, as evidenced by issuance of a stock certificate without restrictive
legend, by electronic delivery of such Shares to a brokerage account designated
by you, or by an unrestricted book-entry registration of such Shares with the
Company’s transfer agent.



6.
Forfeiture of Restricted Shares.  Subject to Section 4(b), if your Service
terminates before all of the Restricted Shares have vested, or if you attempt to
transfer Restricted Shares in a manner contrary to the Restrictions, you will
immediately forfeit all unvested Restricted Shares, which shall be returned to
the Company for cancellation.



7.
83(b) Election.  You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares hereunder, electing to include in your gross income as of the
Grant Date the Fair Market Value of the Restricted Shares as of the Grant
Date.  You shall promptly provide a copy of such election to the Company.  If
you make and file such an election, you shall make such arrangements in
accordance with Section 8 as are satisfactory to the Committee to provide for
the timely payment of all applicable withholding taxes.



8.
Withholding Taxes.  You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the receipt or vesting of Restricted Shares, and the Company may
defer the release to you of any and all unrestricted Shares until you have made
arrangements acceptable to the Company for payment of all such withholding taxes
in accordance with the provisions of Section 14 of the Plan.  You may satisfy
some or all of such withholding tax obligations by delivering Shares you already
own or by forfeiting and directing the Company to retain a portion of the
unrestricted Shares that would otherwise be released to you.

 
 
 
3

--------------------------------------------------------------------------------

 

 
9.
Restrictive Legend.  Any certificate representing Restricted Shares shall bear
the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL
RESTRICTIONS ON TRANSFER, AND THE POSSIBLE FORFEITURE OF SUCH SHARES TO NORTHERN
OIL AND GAS, INC. WITHOUT CONSIDERATION, AS SET FORTH IN A RESTRICTED STOCK
AWARD AGREEMENT BETWEEN NORTHERN OIL AND GAS, INC. AND THE REGISTERED OWNER OF
THE SHARES REPRESENTED BY THIS CERTIFICATE.  A COPY OF SUCH AGREEMENT IS ON FILE
WITH THE SECRETARY OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY BY THE REGISTERED OWNER.
 
You agree that in order to ensure compliance with the restrictions referred to
in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent.  The Company shall not be required (i) to
transfer on its books any Shares that have purportedly been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any transferee to whom such Shares shall have been purportedly sold or
transferred in violation of any of the provisions of this Agreement.
 
10.
Governing Plan Document.  This Agreement and the Restricted Stock Award are
subject to all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan.  If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.



11.
Choice of Law.  This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).



12.
Binding Effect.  This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



13.
Continued Service.  This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



14.
Notices.  Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided.  Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 315
Manitoba Avenue, Suite 200, Wayzata, Minnesota 55391, fax 952-476-9801, and all
notices or communications by the Company to you may be given to you personally
or may be mailed or emailed to you at the applicable address indicated in the
Company's records as your most recent mailing or email address.



By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.
 





 
4

--------------------------------------------------------------------------------

 
